
	

115 SCON 39 IS: Commemorating the 75th anniversary of Lockheed Martin Skunk Works and the significant contributions of the Skunk Works to the national security of the United States.
U.S. Senate
2018-06-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		115th CONGRESS
		2d Session
		S. CON. RES. 39
		IN THE SENATE OF THE UNITED STATES
		
			June 11, 2018
			Mrs. Feinstein submitted the following concurrent resolution; which was referred to the Committee on Commerce, Science, and Transportation
		
		CONCURRENT RESOLUTION
		Commemorating the 75th anniversary of Lockheed Martin Skunk Works and the significant contributions
			 of the Skunk Works to the national security of the United States.
	
	
 Whereas Lockheed Martin is known for building many of the finest military aircraft in the world; Whereas the Palmdale, California location of Lockheed Martin is headquarters to the Advanced Development Programs group of the company, which is widely known as the Skunk Works;
 Whereas the name the Skunk Works— (1)came from Li’l Abner, a satirical comic strip by Al Capp that was immensely popular in the 1940s and 1950s;
 (2)in 1943, was first used in reference to the Advanced Development Programs group when the Department of the Navy attempted to establish a conference call connection and was mistakenly transferred to the XP–80 program of the Advanced Development Programs group, which due to classification could not to be identified when the call was answered, and a member of the Advanced Development Programs group instead answered the call by saying, Skunk Works, in reference to the location of the facility next to a malodorous plastics factory in Burbank, California; and
 (3)would later become the name that is used for the Advanced Development Programs group today, the Skunk Works; Whereas the founding father of the Skunk Works was Clarence L. Kelly Johnson;
 Whereas, in June 1943, Kelly Johnson and the Skunk Works team designed and delivered the XP–80, which became the P–80, the very first operational fighter jet of the United States, in only 143 days;
 Whereas the XP–80 program set the standard for super-secret, high priority, rapid execution projects performed on a minimal budget;
 Whereas, on August 1, 1955, the Skunk Works first flew the U–2 spy plane with the intention of operating over the Soviet Union and photographing sites of strategic interest;
 Whereas the U–2 became one of the most important intelligence tools during the Cold War and continues to be a critical intelligence, surveillance, and reconnaissance asset for the United States military;
 Whereas, in 1964, the Skunk Works first flew the SR–71 Blackbird, which is the reigning world record holder for speed over a straight course at 2,193.167 miles per hour and served the United States Air Force from 1966 until 1998;
 Whereas, in 1964, the Skunk Works flew the first-ever high-altitude unmanned aerial vehicle, the D–21, which was launched from an SR–71;
 Whereas, in 1976, the Skunk Works began production of a stealth fighter named Have Blue, which went on to become the F–117, the first operational stealth aircraft; Whereas, during the entirety of the Cold War, the Skunk Works was located in Burbank, California;
 Whereas, after 1989, Lockheed relocated the Skunk Works to Site 10 at United States Air Force Plant 42 in Palmdale, California, where the Skunk Works remains in operation today with more than 2,700 employees;
 Whereas the Skunk Works, in partnership with Edwards Air Force Base, has developed and tested aircraft including the U–2, the SR–71, the F–117, the YF–22, and the X–35, as well as other classified projects, in Antelope Valley, California;
 Whereas, in 2008, the Skunk Works became the only aerospace company ever to receive the highest national honor for technological achievement, the National Medal of Technology and Innovation;
 Whereas, the Skunk Works was awarded a Collier Trophy, the most prestigious award in aviation in the United States—
 (1)in 1958, for the F–104; (2)in 1963, for the A–11;
 (3)in 1989, for the F–117A; (4)in 1998, for the U–2S/ER–2;
 (5)in 2002, for the Joint Strike Fighter (JSF)/X–35; (6)in 2006, for the F–22; and
 (7)in 2013, for the X–47B; and Whereas, today, the Skunk Works designs, develops, and rapidly produces advanced manned and unmanned technologies, serving both military and commercial concerns: Now, therefore, be it
		
	
 That Congress— (1)recognizes—
 (A)the tremendous accomplishments of the men and women of Lockheed Martin Skunk Works on the 75th anniversary of the establishment of the Skunk Works during World War II; and
 (B)the indisputable contributions of the aircraft designed, developed, and produced by the Skunk Works to the national security of the United States over the last 75 years; and
 (2)encourages continued invention, innovation, and development of advanced technologies by the Skunk Works for the United States Government, allies of the United States, and commercial partners into the foreseeable future.
			
